Citation Nr: 1446758	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-25 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and J.J.


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty from January 1994 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2012, the Veteran presented sworn testimony during a Travel Board hearing in Lincoln, Nebraska, which was chaired by the undersigned.  The transcript is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has service-connected disabilities stemming from a common etiology that are rated at 60 percent.  

2.  The Veteran is unemployable based solely on her service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's claim for TDIU is being granted herein, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is service connected for migraine headaches, rated as 50 percent disabling, and dysthymia, secondary to migraine headaches, rated as 30 percent disabling.  As the Veteran's dysthymia results from the same etiology as her migraine headaches, they may be considered as one disability for the purpose of meeting schedular criteria for TDIU.  38 C.F.R. § 4.16(a)(2).  As the Veteran's service-connected disabilities qualify as one disability rated as 60 percent or more, she has met the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a), 4.25.  

The RO obtained a VA medical opinion addressing the Veteran's employability in February 2011.  The examiner noted that the medical evidence supported a finding that the Veteran had severe and intractable headaches that occurred quite frequently.  Citing her need for medical visits, including occasional hospitalization, and multiple medications, he concluded that her headaches would significantly interfere with gainful employment.  The Veteran also submitted a March 2011 letter from her VA primary care provider corroborating the February 2011 examiner's opinion that she is unemployable due to her service-connected migraine headaches.

In light of the two medical opinions, the Board that the Veteran is unemployable due solely to her service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


